UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1002


RAM BAHADUR GURUNG,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 28, 2016                  Decided:   July 15, 2016


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dilli Raj Bhatta, BHATTA LAW & ASSOCIATES, New York, New York,
for Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Anthony C. Payne, Assistant Director, Raya
Jarawan,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ram     Bahadur       Gurung,     a     native       and     citizen       of    Nepal,

petitions for review of an order of the Board of Immigration

Appeals     (Board)        dismissing       his    appeal        from    the    immigration

judge’s      (IJ)       order     denying        his     applications          for    asylum,

withholding        of   removal,      and    protection          under    the    Convention

Against Torture (CAT).             For the reasons set forth below, we deny

the petition for review.

      Gurung bears the burden of establishing his eligibility for

relief from removal.              See Hui Pan v. Holder, 737 F.3d 921, 927

(4th Cir. 2013).            To be eligible for asylum, Gurung must show

that he cannot return to Nepal because he has a well-founded

fear of persecution on account of a protected ground.                                 See id.

Gurung      can     meet    his    burden         by    showing     he    suffered       past

persecution or has a well-founded fear of future persecution.

See id.      If Gurung demonstrates past persecution, he is entitled

to a rebuttable presumption that he has a well-founded fear of

persecution.        See Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir.

2011).       The    Attorney       General       may     rebut    this    presumption      by

demonstrating by a preponderance of the evidence that “[t]here

has been a fundamental change in circumstances such that the

applicant no longer has a well-founded fear of persecution in

the      applicant’s         country        of         nationality.”             8     C.F.R.

§ 208.13(b)(1)(i)(A) (2016); Essohou v. Gonzales, 471 F.3d 518,

                                              2
520    (4th    Cir.     2006).            If    the     Attorney           General   rebuts       the

presumption,         Gurung     must       establish             a       well-founded      fear    of

persecution          despite        the    changed          country          conditions.          See

Mapouya v. Gonzales, 487 F.3d 396, 412 (6th Cir. 2007).

       Gurung, like all aliens, faces a higher burden of proof to

establish his entitlement to withholding of removal because he

must show “a clear probability of persecution on account of a

protected ground.”             Djadjou, 662 F.3d at 272 (internal quotation

marks omitted).           Thus, if Gurung fails to meet his burden of

proof    for    asylum,        he    is    also       ineligible            for   withholding      of

removal.       Id.

       The scope of our review is narrow.                                 Hui Pan, 737 F.3d at

926.    We will affirm so long as the decision “is not manifestly

contrary to law,” id. (internal quotation marks omitted), and is

supported by substantial evidence in the record considered as a

whole, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                                     We will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite      fear     of   persecution.”               Id.         at    483-84;   see    also    8

U.S.C. § 1252(b)(4)(B) (2012).

       We conclude that substantial evidence supports the finding

that    the    Attorney        General         proved       by       a    preponderance     of    the

evidence that there was a fundamental change in circumstances

such    that     Gurung        no     longer          has        a       well-founded      fear    of

                                                  3
persecution.          The evidence shows that the 2013 elections were a

success for the National Congress Party (NCP) and a defeat for

the Maoists.          See, e.g., Kumar v. INS, 204 F.3d 932, 934 (9th

Cir.    2000)       (free    and      fair    elections            that   included      alien’s

political party can overcome the well-founded fear presumption).

The Maoists’ penchant for terror and human rights abuses was

diminished as evidenced by the large election turnout despite

the    Maoists’       efforts    to    prevent      the    election,          and    the   split

within the Maoist party, resulting in some members supporting

democracy.          See, e.g., Hoxhallari v. Gonzales, 468 F.3d 179,

185-86 (2d Cir. 2005) (fall of Communist Party in Albania and

resurgence       of      Democratic        Party    was    a       substantial       change   in

country conditions).               Gurung failed to establish that, despite

the    changes      to    Nepal,      he    still    had       a    well-founded       fear   of

persecution.

       We    also     conclude       that    substantial           evidence    supports       the

finding that Gurung was not entitled to protection under the

CAT.    To qualify for CAT relief, a petitioner bears the burden

of proof of showing “it is more likely than not that he or she

would       be   tortured       if    removed       to    the       proposed        country   of

removal.”        8 C.F.R. § 1208.16(c)(2) (2016).                         To state a prima

facie case for CAT relief, a petitioner must show that he or she

will be subject to “severe pain or suffering, whether physical

or mental . . . by or at the instigation of or with the consent

                                               4
or acquiescence of a public official or other person acting in

an official capacity.”             8 C.F.R. § 1208.18(a)(1) (2016).                Here,

substantial    evidence       supports     the       finding     that    the    Nepalese

government,    which     is    headed      by       the   NCP,   is     not    going   to

instigate,    consent,    acquiesce,           or    turn    a   blind    eye    to    the

possibility that Gurung may be tortured.

     Accordingly, we deny the petition for review.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the   materials         before    this     court   and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                           5